Case 2:20-cv-03400-PA-JPR Document 38 Filed 05/11/20 Page 1 of 10 Page ID #:1066



 1   Anna Hsia (SBN 234179)
 2
     ZWILLGEN LAW LLP
     369 Pine Street, Suite 506
 3   San Francisco, CA 94104
 4
     Telephone: (415) 590-2335
     Facsimile: (415) 636-5965
 5   anna@zwillgen.com
 6
     Attorneys for Defendant
 7   LINKEDIN CORPORATION
 8

 9                        UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11

12    TODD HURVITZ, individually, and       Case No. 2:20-cv-03400-PA-JPR
13    on behalf of all others similarly
      situated,                             DEFENDANT LINKEDIN
14                                          CORPORATION’S RESPONSE TO
15                   Plaintiff,             ORDER TO SHOW CAUSE

16    v.

17    ZOOM VIDEO
      COMMUNICATIONS, INC.,
18    FACEBOOK and LINKEDIN
19    CORPORATION,

20                   Defendants.
21

22

23

24

25

26

27

28
       DEFENDANT LINKEDIN CORPORATION’S RESPONSE TO ORDER TO SHOW CAUSE
       CASE NO. 2:20-cv-03400-PA-JPR
Case 2:20-cv-03400-PA-JPR Document 38 Filed 05/11/20 Page 2 of 10 Page ID #:1067



 1                                         INTRODUCTION
 2          Plaintiff purports to represent a class of plaintiffs from thirty-four states and a
 3     California subclass in alleging claims against three defendants, all located in the
 4     Northern District, based on allegations substantially similar to those in thirteen
 5     related cases already pending in the Northern District. The defendants, evidence,
 6     most witnesses, and similar cases are all in the Northern District. None of
 7     Defendant LinkedIn’s relevant conduct occurred in the Central District. And
 8     LinkedIn’s contracts with its customers (including members of the purported class)
 9     provide for venue in federal courts in the Northern District.1 The case would be
10     more convenient and less costly to litigate in the Northern District. And doing so
11     would reduce the risk of inconsistent rulings in related cases. The only connection
12     to the Central District is a representative Plaintiff, and possibly some members of
13     the purported thirty-four state class and California subclass. The fact that a
14     representative plaintiff of a thirty-four state class is located in a different district is
15     not enough to outweigh the significant benefits of transfer to the Northern District.
16     This Court should, pursuant to 28 U.S.C. § 1404(a), transfer this case to the
17     Northern District.
18                                  FACTUAL BACKGROUND
19          In its Order to Show Cause (the “Order”) (Dkt. 15), the Court ordered
20     Plaintiff Todd Hurvitz (“Plaintiff Hurvitz”) to address: (a) why venue is proper in
21     the Central District of California (the “Central District”); and (b) why this action
22     should not be dismissed or transferred to another district for the convenience of the
23     parties and witnesses, and in the interest of justice. The Court also invited
24     Defendants to address these issues, given the number of similar actions pending in
25     the Northern District of California, including actions commenced before this
26
       1
        LinkedIn does not dispute that venue may lie in the Central District under 28 U.S.C. § 1391
27     but the Court should transfer this case under 28 U.S.C. § 1404.
28                                            2
       DEFENDANT LINKEDIN CORPORATION’S RESPONSE TO ORDER TO SHOW CAUSE
       CASE NO. 2:20-cv-03400-PA-JPR
Case 2:20-cv-03400-PA-JPR Document 38 Filed 05/11/20 Page 3 of 10 Page ID #:1068



 1     action, and the thirty-four state class Plaintiff seeks to represent, which the Court
 2     recognized may lessen the deference to which Plaintiff's choice of forum might
 3     otherwise be entitled.
 4     A. Parties
 5          Plaintiff Hurvitz states that he resides in Los Angeles, California, in the
 6     Central District. Declaration of Todd Hurvitz (“Hurvitz Decl.”), ¶ 3. Plaintiff also
 7     states that a number of purported class members are likely located in the Central
 8     District of California. Plaintiff’s Response to Order to Show Cause (“Plaintiff’s
 9     Response”) at 9-10.
10          The defendants are three Delaware corporations with corporate headquarters
11     located in the Northern District: Defendant Zoom Video Communications, Inc.
12     (“Zoom”) in San Jose, California; Defendant Facebook, Inc. (“Facebook”) in
13     Menlo Park, California; and Defendant LinkedIn in Sunnyvale, California
14     (collectively “Defendants”). Declaration of Steven Kaplan (“Kaplan Decl.”), ¶ 4;
15     Compl. ¶¶ 9, 10.
16          Defendant LinkedIn has additional offices located in the United States, but
17     only one, with no relevant witnesses or operations, in the Central District. Kaplan
18     Dec., ¶¶ 4-8. Its witnesses for this case will most likely be located in the Northern
19     District. Id. ¶ 7.
20     B. This Class Action Complaint and Similar Actions Pending in the Northern
21     District
22          Plaintiff Hurvitz filed this Class Action Complaint (“Complaint”) in the
23     Central District on April 13, 2020. The Complaint asserts claims for various
24     privacy-related intrusions that Defendants allegedly committed and seeks to obtain
25     relief on behalf of a thirty-four state class and a California subclass.
26          As the Court acknowledged, Plaintiff’s claims are similar to those asserted
27     against Zoom in numerous actions pending in the Northern District, (collectively,
28                                            3
       DEFENDANT LINKEDIN CORPORATION’S RESPONSE TO ORDER TO SHOW CAUSE
       CASE NO. 2:20-cv-03400-PA-JPR
Case 2:20-cv-03400-PA-JPR Document 38 Filed 05/11/20 Page 4 of 10 Page ID #:1069



 1     Other Cases”).2 Five of the thirteen Other Cases were commenced before this
 2     action. While Zoom is currently the only named defendant in the Other Cases,
 3     eight of those cases refer to alleged conduct involving Zoom’s disclosure of
 4     information to LinkedIn and many refer to conduct involving disclosures made to
 5     Facebook. Declaration of Anna Hsia (“Hsia Decl.”), ¶¶ 4-6.
 6     C. Relevant Conduct at Issue
 7          Plaintiff alleges various privacy-related claims based on use of Zoom’s
 8     integration of LinkedIn’s Sales Navigator product (“Sales Navigator Zoom
 9     Integration”). Defendant LinkedIn primarily developed its Sales Navigator
10     product at its headquarters in the Northern District. Kaplan Decl., ¶ 6.
11          Only a small percentage of Sales Navigator subscribers ever used the Sales
12     Navigator Zoom Integration. Id. ¶ 12. As a result, there are likely few purported
13     class members in any judicial district, and very few in the Central District.
14          Neither the Complaint nor Plaintiff’s Response includes any factual allegation
15     that Plaintiff actually participated in a specific Zoom call with another participant
16     using the Sales Navigator Zoom Integration—in the Central District or otherwise.
17

18

19

20

21     2
         Those cases include Cullen v. Zoom Video Communications, Inc., No. 5:20-cv-2155-LHK-
22     SVK; Taylor v. Zoom Video Communications, No. 3:20-cv-2170-RS; Johnston v. Zoom Video
       Communications, Inc., No. 5:20-cv-2376-SVK; Gens v. v. Zoom Video Communications, Inc.,
23     No. 2:20-cv-00593-LA; Kondrat v. Zoom Video Communications, Inc., No. 5:20-cv-2520-NC;
       Buxbaum v. Zoom Video Communications, Inc., No. 5:20-cv-02939-SVK; Jimenez v. Zoom
24     Video Communications, Inc., No. 5:20-cv-2591-LHK; Hartmann v. Zoom Video
25     Communications, Inc., No. 5:20- cv-2620-NC; Henry v. Zoom Video Communications, Inc., No.
       5:20-cv-2691-SVK; Lawton v. Zoom Video Communications, Inc., No. 3:20-cv-2592-SK;
26     Greenbaum v. v. Zoom Video Communications, Inc., No. 5:20-cv-02861-NC; Simins v. Zoom
       Video Communications, Inc., No. 5:20- cv-2893; and Kirpekar v. Zoom Video Communications,
27     Inc., No. 5:20-cv-03042-NC.
28                                            4
       DEFENDANT LINKEDIN CORPORATION’S RESPONSE TO ORDER TO SHOW CAUSE
       CASE NO. 2:20-cv-03400-PA-JPR
Case 2:20-cv-03400-PA-JPR Document 38 Filed 05/11/20 Page 5 of 10 Page ID #:1070



 1                                        ARGUMENT
 2         A court may “transfer any civil action to any other district or division where it
 3     might have been brought.” 28 U.S.C. § 1404(a). In its Order, the Court directed
 4     the parties to focus on the following factors, all of which are relevant to a decision
 5     under § 1404(a): (1) the forum that is more convenient for parties and witnesses;
 6     (2) the respective parties’ contacts with each forum; (3) the alleged unlawful
 7     practices within the Central District; (4) the witnesses the parties expect to call and
 8     where they reside; (5) the availability of compulsory process to compel attendance
 9     of unwilling non-party witnesses; (6) the contacts relating to the plaintiff’s cause
10     of action in the chosen forum; (7) the ease of access to sources of proof; (8) the
11     expected difference in the cost of litigation in each forum; and (9) whether there
12     are any other forums that would be more convenient. Dkt. 15 at 2.
13           Interests of Justice: “The interest of justice, and especially the
14     consideration of judicial economy, ‘is the most important factor of all’ and ‘may
15     be determinative to a particular transfer motion, even if the convenience of the
16     parties and witnesses might call for a different result.’” Ancora Techs., Inc. v.
17     Apple Inc., No. CV1010045AGMLGX, 2011 WL 13157060, at *3 (C.D. Cal. Dec.
18     12, 2011) (quoting Regents of the University of Cal. v. Eli Lilly and Co., 119 F.3d
19     1559, 1565 (D.C. Cir. 1997)). In considering the interests of justice, the Court
20     weighs such factors as “ensuring speedy trials, trying related litigation together,
21     and having a judge who is familiar with the applicable law try the case.” Heller
22     Fin., Inc., v. Midwhey Powder Co., 883 F.2d 1286, 1293 (9th Cir. 1989). This
23     Court has recognized that “the presence of a related case in the transferee forum is
24     a powerful reason to grant a change of venue.” Smith v. Randy's Trucking, Inc.,
25     No. CV 08-6663 PA (JWJX), 2009 WL 10700472, at *2 (C.D. Cal. Feb. 2, 2009)
26     (quoting Blanning v. Tisch, 378 F. Supp. 1058, 1061 (E.D. Pa. 1974) (emphasis
27     added); see also Jolly v. Purdue Pharma L.P., 2005 WL 2439197 at *2 (S.D.
28                                            5
       DEFENDANT LINKEDIN CORPORATION’S RESPONSE TO ORDER TO SHOW CAUSE
       CASE NO. 2:20-cv-03400-PA-JPR
Case 2:20-cv-03400-PA-JPR Document 38 Filed 05/11/20 Page 6 of 10 Page ID #:1071



 1     Cal.) (citing A.J. Industries, Inc., v. United States District Court for the Central
 2     District of California, 503 F.2d 384, 389 (9th Cir. 1974). And “[t]he pendency of
 3     a related case in another forum can be decisive in allowing transfer even where
 4     witness and party convenience weigh against transfer.” Neology, Inc. v. Fed.
 5     Signal Corp., No. LACV1204422JAKJPRX, 2012 WL 13013024, at *2 (C.D. Cal.
 6     Oct. 15, 2012)
 7            Here, the pendency of thirteen related cases in the Northern District weighs
 8     heavily in favor of transfer. While LinkedIn is not a defendant in any other case,
 9     Zoom’s interaction with LinkedIn and use of LinkedIn APIs is part of the
10     allegations in at least eight other cases pending in the Northern District. Hsia
11     Decl., ¶ 5. There is thus some likelihood that LinkedIn will have to appear as a
12     witness or produce documents in those related cases. Similar allegations regarding
13     Zoom’s privacy and security are also at issue in all thirteen cases. Hsia Decl., ¶ 4.
14     As such, the Northern District will have to make rulings regarding the same
15     conduct alleged here—both on the merits and on discovery-related issues. This
16     creates a risk of inconsistent rulings, which would burden both parties and the
17     Court. As courts have consistently recognized, the pendency of even a few, let
18     alone thirteen, cases in the transferee district weighs heavily in favor of transfer
19     under § 1404(a).
20            Convenience of Parties and Witnesses and Costs of Litigation: LinkedIn
21     is not aware of any potential witnesses, other than Plaintiff, within the Central
22     District, and most of its relevant employees are located in the Northern District.
23     Kaplan Decl., ¶ 7. As the complaint alleges, Zoom and Facebook are also located
24     in the Northern District. Compl. ¶¶ 9, 10. Defendants, and likely most witnesses
25     and evidence are thus likely located in the Northern District, making it more
26     convenient for LinkedIn and most relevant witnesses to proceed in the Northern
27     District.
28                                            6
       DEFENDANT LINKEDIN CORPORATION’S RESPONSE TO ORDER TO SHOW CAUSE
       CASE NO. 2:20-cv-03400-PA-JPR
Case 2:20-cv-03400-PA-JPR Document 38 Filed 05/11/20 Page 7 of 10 Page ID #:1072



 1           Likewise, as stated above, thirteen cases arising out of the same or similar
 2     facts are pending in the Northern District, and at least eight contain allegations
 3     related to Zoom providing data to LinkedIn. Hsia Decl., ¶¶ 4-5. While LinkedIn
 4     is not a defendant in those cases, it would be more convenient for the Defendants
 5     and the Court to coordinate discovery and pre-trial proceedings in cases arising out
 6     of the same facts in the same district to reduce attendance at duplicative hearings.
 7           Although LinkedIn is a large corporation and can compel its employees to
 8     travel, not all witnesses may remain employees as the suit progresses. As such,
 9     neither it nor Plaintiff may be able to compel former employees located in the
10     Northern District to attend proceedings in the Central District, further burdening
11     both parties. See Hackwith v. Apple Inc., No. CV 09-3482-VBF(VBKX), 2009
12     WL 10674053, at *3 (C.D. Cal. Aug. 12, 2009) (noting that location of a party’s
13     employees in another district favors transfer).
14           Of the potential witnesses known to LinkedIn, only Plaintiff Hurvitz, who
15     purports to represent both a thirty-four state class and a California subclass, is
16     located in the Central District. Hurvitz Decl., ¶ 3. While the Plaintiff’s choice of
17     forum is a factor when considering convenience, that factor is given less weight
18     when the Plaintiff purports to represent a nearly nationwide class. See Lou v.
19     Belzberg, 834 F.2d 730, 739 (9th Cir. 1987) (“Although great weight is generally
20     accorded plaintiff's choice of forum, when an individual ... represents a class, the
21     named plaintiff's choice of forum is given less weight.”) (internal citation
22     omitted); see also Hackwith v. Apple Inc., 2009 WL 10674053, at *2
23     (representation of a purported nationwide class cuts against inconvenience to the
24     named plaintiff). Plaintiffs’ choice of forum and convenience does not outweigh
25     the inconvenience to other parties and witnesses.
26           Given the location of witnesses, evidence, and cases arising out of the same
27     or substantially similar facts in the Northern District, LinkedIn expects that its
28                                            7
       DEFENDANT LINKEDIN CORPORATION’S RESPONSE TO ORDER TO SHOW CAUSE
       CASE NO. 2:20-cv-03400-PA-JPR
Case 2:20-cv-03400-PA-JPR Document 38 Filed 05/11/20 Page 8 of 10 Page ID #:1073



 1     costs of litigation would be reduced if this case were to proceed in the Northern
 2     District. This factor weighs heavily in favor of transfer.
 3           Contacts with Each Forum: LinkedIn has extensive contacts with the
 4     Northern District of California. Its principal place of business is in the Northern
 5     District. Kaplan Decl., ¶ 4. Its engineering and product development teams are
 6     located, in large part, in the Northern District. Id. ¶ 5. While LinkedIn has
 7     employees in several offices in the United States, the Northern District is the
 8     District where most the employees with knowledge related to the facts alleged
 9     reside. Id. ¶ 7. LinkedIn does not dispute that it has many users in the Central
10     District, but it also has many users in the Northern District—and the fact that
11     Plaintiff seeks a thirty-four state class and California subclass means that the
12     majority of purported class members are located outside of both judicial districts.
13     This factor weighs in favor of transfer to the Northern District.
14           LinkedIn’s contracts with its customers, including Mr. Hurvitz, also weigh
15     heavily in favor of transfer under § 1404(a). Kaplan Decl., ¶ 11. As the Supreme
16     Court has recognized, “[w]hen the parties have agreed to a valid forum-selection
17     clause, a district court should ordinarily transfer the case to the forum specified in
18     that clause,” absent “extraordinary circumstances unrelated to the convenience of
19     the parties” and should not consider the parties’ private interests. Atl. Marine
20     Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 62 (2013). The
21     complaint alleges that Zoom users were able to unmask purported class members
22     that joined Zoom calls anonymously by displaying LinkedIn profile information.
23     Compl. ¶¶ 47-48. To have a LinkedIn profile, users must have a LinkedIn
24     account, which requires agreement to LinkedIn’s user agreement. Kaplan Decl.,
25     ¶ 9; Ex. A, LinkedIn Registration. All purported class members that were
26     allegedly unmasked thus had LinkedIn accounts and agreed to its terms.
27     LinkedIn’s user agreement set the venue for lawsuits arising out of LinkedIn’s
28                                            8
       DEFENDANT LINKEDIN CORPORATION’S RESPONSE TO ORDER TO SHOW CAUSE
       CASE NO. 2:20-cv-03400-PA-JPR
Case 2:20-cv-03400-PA-JPR Document 38 Filed 05/11/20 Page 9 of 10 Page ID #:1074



 1     services in federal courts in Santa Clara County, which are in the Northern
 2     District. Kaplan Decl., ¶10; Ex. B, LinkedIn User Agreement.
 3           Plaintiff Hurvitz’s response does not raise any “extraordinary circumstance”
 4     that would compel ignoring LinkedIn’s valid forum selection clause, particularly
 5     for the purported class members that had LinkedIn accounts. Instead, Plaintiff
 6     raises issues related to his own convenience, which the Supreme Court has stated
 7     should not be considered under § 1404 when a valid forum selection clause exists.
 8     Atl. Marine Const. Co., 571 U.S. at 62. Because LinkedIn’s terms select the
 9     Northern District, this factor likewise weighs heavily in favor of transfer under
10     § 1404(a). Id.; see also Domen v. Vimeo, Inc., No. 819CV01278SVWAFM, 2019
11     WL 4998782, at *2 (C.D. Cal. Sept. 4, 2019) (transferring venue based on forum
12     selection clause in online agreement).
13           Potential Witnesses and Evidence: As stated above, LinkedIn expects that
14     its relevant witnesses are likely to be located within the Northern District. Kaplan
15     Decl., ¶ 7. And, based on the allegations in the complaint and those in related
16     cases, it believes that the relevant witnesses for Zoom and Facebook are also likely
17     to be located in the Northern District. It is not aware of any witness, other than
18     Plaintiff, in the Central District. And, should the case proceed as a class action,
19     most purported class members will be located outside of both districts. LinkedIn
20     agrees with Plaintiff that most documents will be transmitted electronically. Most
21     depositions involving LinkedIn likely will occur in the Northern District. If
22     LinkedIn witnesses are required to attend proceedings in the Central District, it
23     will incur greater costs associated with travel.
24           Contacts Related to Plaintiffs’ Cause of Action in the Chosen Forum:
25     LinkedIn’s contacts with Zoom generally occurred in the Northern District, where
26     both companies have their principal places of business. Kaplan Decl., ¶ 4; Compl.
27     ¶ 9. LinkedIn’s development of its Sales Navigator product also occurred in large
28                                            9
       DEFENDANT LINKEDIN CORPORATION’S RESPONSE TO ORDER TO SHOW CAUSE
       CASE NO. 2:20-cv-03400-PA-JPR
Case 2:20-cv-03400-PA-JPR Document 38 Filed 05/11/20 Page 10 of 10 Page ID #:1075



  1    part in the Northern District. Kaplan Decl., ¶ 6. Further, LinkedIn did not target
  2    the Sales Navigator Zoom Integration specifically toward Plaintiff or Central
  3    District residents. Kaplan Decl., ¶ 13. This factor also weighs in favor of transfer.
  4                                       CONCLUSION
  5         Thirteen related cases, all three defendants, and most witnesses and evidence
  6   are located in the Northern District, not the Central District. Additionally,
  7   LinkedIn’s contracts with its users contained a forum selection clause for the
  8   Northern District. For the reasons stated above, this Court should transfer this case
  9   to the Northern District.
 10

 11   Dated: May 11, 2020                    ZWILLGEN LAW LLP
 12

 13
                                             By:     /s/ Anna Hsia
                                                    Anna Hsia (SBN 234179)
 14                                                 ZWILLGEN LAW LLP
 15
                                                    369 Pine Street, Suite 506
                                                    San Francisco, CA 94104
 16                                                 Telephone: (415) 590-2335
 17                                                 Facsimile: (415) 636-5965
                                                    anna@zwillgen.com
 18

 19                                                 Kelsey Harclerode (SBN 313976)
                                                    ZWILLGEN PLLC
 20                                                 1900 M Street NW, Suite 250
 21                                                 Washington, DC 20036
                                                    Telephone: (202) 296-3585
 22                                                 Facsimile: (202) 706-5298
 23                                                 kelsey@zwillgen.com

 24                                                 Attorneys for Defendant
 25                                                 LINKEDIN CORPORATION

 26

 27

 28                                          10
       DEFENDANT LINKEDIN CORPORATION’S RESPONSE TO ORDER TO SHOW CAUSE
       CASE NO. 2:20-cv-03400-PA-JPR
